DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.
	  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patent application publication US 2009/0071281 A1 to Fisk discloses a remotely controlled packable robot (robot 10 and control unit 40) comprising: 
	a chassis (having wheels 50a and 50b) with a top surface and a bottom surface; 
	a motive subsystem (tracks 12a and 12b) for maneuvering the chassis; 
	an open channel under the robot defined by the bottom surface of the chassis and the motive subsystem (see Fig. 1 between tracks 12a and 12b); 
	a camera assembly (camera 16); 


However, Fisk does not explicitly disclose:
	a rearward arm base member mount between the chassis and the rotatable arm shoulder and pivotable with respect to the chassis to store the arm underneath the robot in said open channel; 
a forward camera assembly base member mount for the camera and pivotable with respect to the chassis to store the camera assembly underneath the robot in said open channel; and 
a camera mount for retaining the camera assembly on the shoulder of the robot arm.  In particular, Fisk does not disclose folding or storing the camera underneath the robot.  The robot arm can be folded but is not necessarily underneath any components because the base unit 60 is between the tracks.  Other prior art does not teach this singly or in combination.  Claims 2 – 25 depends from independent claim 1, and therefore, are also allowed.  Independent claims 26 and 34 include similar allowable subject matter.  Therefore, claims 26 – 34 are also allowed.

Regarding independent claim 35, the prior art discloses a remotely controlled robot comprising:

	a drive subsystem for the chassis including at least two drive motors; 
	an electronics section in the chassis.

However, the prior art does not disclose the following configuration for current draw:
	first and second batteries each including a current draw limiting circuit preventing further power draw from the battery if the battery current draw exceeds a first current level; and 
	a power distribution subsystem associated with the electronic section and including: 
	a first stage configured to: 
	provide current to the robot electronics section, balance the current draw from the first and second batteries to said electronics section and drive motors, and limit the current draw from the first and second batteries to a second level less than the first current level, and a second stage configured to: 
	provide current to the robot drive motors, and limit said current draw to a third level less than said second level.  The prior art does not disclose this singly or in combination.  Claim 36 depends from independent claim 35, and therefore, is also allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/Felicia L. Brittman/           Examiner, Art Unit 3611                

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611